UNITED STATES DISTRICT COURT
WESTERN DIS'I_`RICT OF NEW YORK

JACQUELINE L. KENNEDY,

 

 

Plaintiff, l7-CV-908-FPG
v. DECISION AND ORDER
COMMISSIONER OF SOCIAL SECURITY,
Defendant.
Introduction

Plaintiff Jacqueline L. Kennedy brought this action pursuant to Title XVI of the Social
Security Act seeking review of the final decision of the Commissioner of Social Security
(“Commissioner”) denying her application for supplemental security income benefits ECF No.
l. Presently before the Court are the parties’ competing motions for judgment on the pleadings
ECF Nos. 16, 22. For the reasons that follow, plaintiffs motion for judgment on the pleadings
(ECF No. 16) is granted, the Commissioner’s motion (ECF No. 22) is denied, and the matter is

remanded to the Commissioner for further proceedings

Background and Procedural Histo_rjy

On June 19, 2015, plaintiff filed an application for supplemental security income benefits
alleging disability beginning on December 1, 2014. Administrative Record (“AR.”) at 85. After
the application Was denied, she timely requested a hearing AR. at 95-99.

On September 6, 2016. plaintiff appeared with her then attorney, Jennif`er M. Dillon, Esq.,
and testified at a hearing before Administrative Law Judge Stephen Cordovani (“the ALJ”). AR.

at 23-84. A Vocational Expert (“VE”) Kevin Yi also testified at the hearing. The ALJ issued an

 

unfavorable decision on April 21, 2017 , AR. at 10-20. Plaintiff then timely requested review by
the Appeals Council, which the Council denied on August 8, 2017, making the ALJ’s decision the

final decision of the Commissioner. AR. at 1-3. Plaintiff subsequently filed this lawsuit

Legal Standard

The scope of this Court’s review of the ALJ’s decision denying benefits to plaintiff is
limited It is not the function of the Court to determine de novo whether plaintiff is disabled Brault
v. Soc. Sec. Admin., Comm ’r, 683 F.3d 443, 447 (2d Cir. 2012). Rather, so long as a review of the
administrative record confirms that “there is substantial evidence supporting the Commissioner’s
decision,” and “the Commissioner applied the correct legal standard,” the Commissioner’s
determination should not be disturbed Acierno v. Barnhart, 475 F.3d 77, 80-81 (2d Cir. 2007),
cert. denied, 551 U.S. 1132 (2007). “Substantial evidence is more than a mere scintilla It means
such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”
Brault, 683 F.3d at 447-48 (internal citation and quotation marks omitted). “Even where the
administrative record may also adequately support contrary findings on particular issues, the ALJ’s
factual findings must be given conclusive effect so long as they are supported by substantial
evidence.” Genl`er v. Aslrue, 606 F.3d 46, 49 (2d Cir. 2010) (internal quotation marks omitted).

This deferential standard of review does not mean, however, that the Court should simply
“rubber stamp” the Commissioner’s determination “Even when a claimant is represented by
counsel, it is the well-established rule in our circuit that the social security ALJ, unlike a judge in
a trial, must on behalf of all claimants affirmatively develop the record in light of the essentially
non-adversarial nature of a benefits proceeding.” Moran v. Aslrue, 569 F.3d 108, 112 (2d Cir.

2009); see also Melvz'lle v. Apfel, 198 F.3d 45, 51 (.'Zd Cir. 1999) (“Because a hearing on disability

 

benefits is a non-adversarial proceeding, the ALJ generally has an affirmative obligation to
develop the administrative record.”). While not every factual conflict in the record need be
explicitly reconciled by the ALJ, “crucial factors in any determination must be set forth with
sufficient specificity to enable [the reviewing court] to decide whether the determination is
supported by substantial evidence.” Ferrarl's v. Heckler, 728 F.2d 582, 587 (2d Cir. 1984). “To
determine whether the findings are supported by substantial evidence, the reviewing court is
required to examine the entire record, including contradictory evidence and evidence from which
conflicting inferences can be drawn.” Mongeur v. Heckler, 722 F.2d 1033, 1038 (2d Cir. 1983).
Moreover, “[w]here there is a reasonable basis for doubt whether the ALJ applied correct legal
principles, application of the substantial evidence standard to uphold a finding of no disability
creates an unacceptable risk that a claimant will be deprived of the right to have her disability
determination made according to the correct legal principles.” Johnson v. Bowen, 817 F.2d 983,
986 (2d Cir. 1987).
Discussion

A) The ALJ’s Decision

At step one of the sequential analysis, the ALJ found that plaintiff had not engaged in
substantial gainful activity since the alleged onset date of December 1, 2014. AR. at 12. At step
two, the ALJ found that plaintiff suffered from three severe impairments COPD, depression, and
anxiety Ia'. At step three of the analysis, the ALJ found that the severity of plaintiff s impairments
did not meet or equal the criteria of any listing AR. at 13-14. The ALJ then determined that
plaintiff retained the residual functioning capacity (“RFC”) to perform light work with additional
limitations Specifically, the ALJ found that plaintiff should avoid concentrated exposure to

fumes, odors, dusts, gases, poor ventilation, extreme cold, heat, wetness, or humidity. He also

 

determined that she can understand, remember and carry out simple instructions and tasks; have
no supervisory duties and independent decision-making; and can tolerate minimal changes in work
routine and processes AR. at 15. At step four, the ALJ found that plaintiff did not have past
relevant work. The ALJ then proceeded to step five, where she determined that there are jobs in
the national economy that a person of plaintiffs age, education and work experience could
perform AR. at 19. Specifically, the ALJ determined that plaintiff can perform work as a hand

packager, merchandise marker and produce sorter_ Id.

B) Analysis
Plaintiff argues that the ALJ and the Appeals Counsel failed to develop the record by not
issuing a subpoena to obtain over six hundred pages of medical records from Buffalo General
Hospital (“BGH” hereinafter). See Pl’s Br. 9 (ECF No. 16-1). This Court agrees
As a general matter, it is the burden of the claimant to provide medical evidence to show
she is disabled See 20 C.F.R. § 404. 1512 (c). Nevertheless, because Social Security proceedings
are inquisitorial rather than adversarial, Sims v. Apfel, 530 U.S. 103, 110-ll (2000), “the social
security ALJ, unlike a judge in a trial, must on behalf of all claimants affirmatively develop the
record in light of the essentially non-adversarial nature of a benefits proceeding.’7 Moran v. Astrue,
569 F.3d 108, 112 (2d Cir. 2009) (internal quotation marks and citation omitted). As part of this
duty, the ALJ must “investigate the facts and develop the arguments both for and against granting
benefits.” Sl`ms, 530 U.S. at lll. Theref`ore, under the applicable regulations, prior to making a
disability determination, the ALJ is required to develop a claimant's complete medical history
Pratts v. Chater, 94 F.3d 34, 37 (2d Cir, 1996) (internal citation omitted); see also Mauzy v. Colvin,

No, 5212-cv-866 (GLS/ESH), 2014 WL 582246, at *5 (N.D.N.Y. Feb. 13, 2014)

 

(“[A]dministrative law judges, as fact finders, may not automatically rely on absence of probative
evidence ‘without making an affirmative effort to fill any gaps in the record . . . .”’) (internal
citation omitted). However, the ALJ’s obligation to develop the record is not infinite and limitless,
and does not extend to circumstances where the record contains sufficient evidence to allow the
ALJ make her determination Guz'le v. Barnhart, No. 5:07-cv-259 (GLS), 2010 WL 2516586, at
*3 (N.D.N.Y. June 14, 2010) (further development of the record is unnecessary where the evidence
received by the ALJ is consistent and sufficient to determine whether a claimant is disabled).
(internal citations omitted); Valoy v. Barnhart, No. 02 Civ. 8955(HB), 2004 WL 439424, at *7
(S.D.N.Y. Mar. 9, 2004) (“While the ALJ must supplement the record through his own initiatives
when the record is incomplete or inadequate, this burden does not attach when the record is
ample.”)

The regulations specifically provide that the ALJ has to make every reasonable effort to
help the claimant obtain medical evidence to fulfill his duty to develop the claimant’s complete
medical history. See 20 C.F.R, § 416.912(b)(1). The regulations define every reasonable effort as
the ALJ’s ability to make an initial request for documents to medical sources that maintain the
evidence, and, in the event the evidence has not been received, a follow-up request to obtain the
missing evidence Ici Aside from the document requests, the regulations also provide that the ALJ
or the Appeals Counsel “may, on his or her own initiative or at the request of a party, issue
subpoenas for . . . the production of books, records, correspondence, papers, or other documents
that are material to an issue at the hearing.” 20 C.F.R. § 404.950 (d). It has been well-established
that the decision to issue a subpoena lies within the discretion of the ALJ and is exercised when
the record is incomplete Yancey v. Apfel, 145 F.3d 106, 111 (2d Cir. 1998) (“The plain language

of [20 C.F.R. § 404.950 (d)(l)] clearly places the decision to issue a subpoena within the sound

 

discretion of the ALJ.”); Treadwell v. Schweiker, 698 F.2d 137, 141 (2d Cir. 1983) (the ALJ may
issue and enforce a subpoena requiring production of documents); Ebell`nk v. Colvl'n, No. 6:14-cv-
06726(MAT), 2015 WL 9581787, at *3 (W.D.N.Y. Dec. 30, 2015) (the ALJ could issue a
subpoena to obtain missing teacher questionnaire); Carroll v. Sec'y ofDep’t ofHealth & Human
Servs. of U.S., 872 F. Supp. 1200, 1204 (E.D.N.Y. 1995) (the ALJ may issue a subpoena requiring
production of any evidence relating to a matter under his or her consideration where a claimant’s
record is inconsistent and incomplete); Almonte v. Apfel, No.96 Civ.1119(JGK), 1998 WL 150996,
at *7 (S.D.N.Y. Mar. 31, 1998) (when limited records are produced, possible avenues the ALJ can
pursue include issuing a subpoena, enforcing the subpoena, and providing advice to the plaintiff
of the importance of the evidence); but see Baker v. Colvl`n, No. 1:15-cv-00388-MAT, 2017 WL
5589483, at *4 (W.D.N.Y. Nov. 21, 2017) (the ALJ properly exercised his discretion not to issue
a subpoena to cross-examine plaintiffs physician when he obtained a complete medical record);
Chrl'sly v. Comm’r Of Soc. Sec., No. 5:13-CV-1552 (GTS/WBC), 2015 WL 6160165, at *13
(N.D.N.Y. Oct. 20, 2015) (when the record was fully developed the ALJ properly exercised his
discretion not to issue a subpoena to examine medical experts).

Here, even though this Court recognizes the ALJ’s efforts to keep the record open and
obtain plaintiffs records by issuing two document requests to BGH following the hearing, it,
nonetheless, finds that the ALJ had sufficient basis to exercise his discretion to subpoena the
missing records from BGH. In fact, the ALJ first became aware that the large number of plaintiff s
records from BGH were missing on September 20, 2016, when plaintiff s counsel advised him that
671 pages of medical records sent by BGH to HealthPort were available to plaintiff for purchase
AR. at 203. The record contains a copy of the invoice received by plaintiff s counsel

demonstrating that Heatthort had requested a payment of $ 505.25 from plaintiff for 671 pages

 

of her medical records obtained from BGH. AR. at 205. At that time, plaintiff was unemployed,
was living with her mother and daughter, and was financially unable to cover such fee because it
represented one-half of her family’s monthly income AR. at 125. Following the ALJ’s receipt of
counsel’s correspondence he sent two requests to BGH to obtain plaintiff s outstanding medical
records AR. at 208, 212-16. It appears that BGH had complied, at least partially, with both
requests Specifically, in response to his September 21, 2016 request (AR, at 208), BGH supplied
218 pages of records (AR. at 395-12), and 49 pages of records in response to the ALJ’s November
22, 2016 document demand AR. at 618-66.1 Nonetheless, the hospital’s post-hearing production
of 267 page of additional medical records was a far cry from 671 pages that were initially sent by
BGH to HealthPort and offered to plaintiff for purchase Taking into account medical records
submitted by BGH before the hearing - 91 pages for the time period between March 10, 2010 and
May 26, 2016 (AR. at 268-57) and 19 pages for September 2, 2014 until December 18, 2014 (AR.
at 224-42) - it remains apparent that there were nearly 300 pages of plaintiffs medical records
that have not been produced by BGH to the ALJ. Such number is significant, especially
considering that plaintiff s entire medical file was 448 pages long. AR. at 224-72.

While the Commissioner is correct to argue that the regulations do not obligate the ALJ to
issue a subpoena, and instead, provide him with discretion to do so only “if reasonably necessary
for the full presentation of the case,” the Court does not find that the ALJ was justified in not
issuing a subpoena to obtain plaintiffs missing records from BGH. When, if not in this case,
where hundreds of pages of medical records are missing from plaintiffs medical file, would the

ALJ exercise such discretion? The Commissioner argues that the ALJ was not obligated to issue

 

l Plaintiff contends that BGH provided only 49 pages of plaintiff s medical records while 600 pages remained missing
Pl.’s Br. 14. lt appears that plaintiff did not consider the records provided by BGH in response to the ALJ’s first
document request

 

a subpoena, and as a result, did not violate his duty to develop the record, because the ALJ “had
more than enough evidence in the record to make an informed decision as to Plaintiff s abilities,”
Def.’s Br. 17. The Court disagrees with such contention because before deciding whether the
Commissioner’s decision is supported by substantial evidence it “must first be satisfied that the
ALJl provided plaintiff with ‘a full hearing under the Secretary's regulations' and also fully and
completely developed the administrative record.”’ Scott v. Astrue, No. 09~CV-3999
(KAM)(RLM), 2010 WL 2736879, at *12 (E.D.N.Y. July 9, 2010) (quoting Echevarria v. Sec'y
of Health & Human Servs., 685 F.2d 7 51, 755 (2d Cir. 1982)). Where the ALJ has violated such
duty, remand is appropriate Moran, 569 F.3d at 114-15 (“We vacate not because the ALJ's
decision was not supported by substantial evidence but because the ALJ should have developed a
more comprehensive record before making his decision.”); Rosa v. Callahan, 168 F.3d 72, 83 (2d
Cir. 1999) (remand was particularly appropriate when the ALJ “failed to seek potentially relevant
information from a number of . . . doctors and treatment facilities”); Jones v. Apfel, 66 F. Supp.
2d 518, 542 (S.D.N.Y. 1999) (“[B]ecause the ALJ failed to adequately develop the record in
reaching his determination of [plaintiff ] residual functional capacity, the Court need not-indeed,
cannot-reach the question of whether the Commissioner's denial of benefits was based on
substantial evidence.”)

Here, with such overwhelming amount of missing records from BGH, it is simply
impossible to conclude with an absolute certainty the degree to which such records address
plaintiffs limitations, and whether or not their review would persuade the ALJ to alter his decision
regarding plaintiffs disability in general and RFC in particular However, based on its review of
the existing record and plaintiff s hearing testimony, the Court is certain that the review of the

missing records could be central to the ALJ’s disability determination since the hospital handled

 

most of plaintiff s medical needs, including her primary care and emergency room visits AR. at
30, 54, 56, 389-94, 396-10, 620-72; see Davis v. Colvl`n, No, lS-CV-479-MJR, 2016 WL 4708515,
at *7 (W.D.N.Y. Sept. 9, 2016). The ALJ himself had determined that such records were pertinent
to his determination on plaintiff s claims when he kept the record open and requested these records
from BGH following the hearing Harris o/b/o N.L.K. v. Berrjyhill, 293 F. Supp. 3d 365, 369
(W.D.N.Y. 2018) (“The fact that the essential treatment records were requested, but not received,
‘does not obviate the ALJ's independent duty to develop the record,’ particularly since the ALJ
could have exercised his power to subpoena them, but did not.”) (internal citation omitted).

Additionally, the ALJ made a number of references in his decision to the lack of evidence
in the record, which arguably could be resolved by the missing records from BGH. Specifically,
the ALJ determined that plaintiffs back pain was not a severe impairment due to the lack of
treatment notes related to her back, while pointing to plaintiffs unremarkable physical
examinations when she demonstrated normal strength and gait, and lack of distress AR. at 12, 16,
17. However, plaintiff complained of back pain during her examination by the consultative
examiner Dr. Liu, who diagnosed plaintiff with chronic low back pain AR. at 253. Similarly,
additional treatment notes or medical opinions related to functional effects of plaintiffs anxiety
and COPD could be particularly important, because the ALJ, while finding both impairments to
be severe, determined that the record did not support the extent to which plaintiff alleged her
limitations due to COPD and anxiety, noting plaintiff s lack of continual treatment, unremarkable
respiratory examinations7 intact memory, and cooperative behavior AR. at 16-17.

Therefore, this Court finds that such overwhelming amount of missing records from BGH

was sufficient for the ALJ to exercise his discretion to subpoena and review them before issuing

 

his decision The ALJ’s failure to do so requires remand2 Rosa, 168 F.3d at 83 (the ALJ’s further
review of plaintiff s records “would so plainly help to assure the proper disposition of [plaintiff s]
claim”); Thurman v. Comm’r of Soc. Sec., No. 17-CV-474-FPG, 2018 WL 4940726, at *4
(W.D.N.Y. Oct. 12, 2018) (the ALJ committed harmful error when she fails to subpoena medical
records that were “reasonably necessary” to the claimant’s case); Jones v. Apfel, 66 F. Supp. 2d
518, 542 (S.D.N.Y. 1999) (remand where the ALJ failed to subpoena medical records, explain
why records were necessary, and inform plaintiff that she could subpoena treating physician);
Mejz`as v. Apfel, No. 96 Civ. 9680 MBM, 1998 WL 651052, at *6 (S.D.N.Y. Sept. 23, 1998) (the
ALJ violated his duty to assist plaintiff in obtaining medical records when he did not consider his
authority to issue subpoenas); Almonte, 1998 WL 150996, at *7 (the ALJ rendered his decision
after failing to subpoena relevant medical records). On remand, the Commissioner is directed to
subpoena the remaining records from BGH, and evaluate such records to determine whether
plaintiffs medical impairments render plaintiff disabled Such further proceedings shall be
completed by the Commissioner within 60 days of the issuance of this order.
Mio_n

For the foregoing reasons, plaintiff s motion for judgment on the pleadings (ECF No. 16)

is granted, the Commissioner’s motion for judgment on the pleadings (ECF No. 22) is denied,

and the case is remanded for further administrative proceedings consistent with this Decision and

 

2 Similarly, the Appeals Counsel should have exercised its discretion to subpoena plaintiffs missing records in
accordance with 20 C.F.R. § 404.950 (d) when it was advised by plaintiffs counsel that it had not been done by the
ALJ and that plaintiff was not able to afford to pay for the records lnstead, the Appeals Counsel erroneously believed
that the ALJ had subpoena plaintiffs records AR. at 1_

10

 

Order pursuant to sentence four of 42 U.S.C. § 405(g). The Clerk of Court is directed to enter
judgment and close the case
IT IS SO ORDERED.

Dated: FebruarQ § 2019

Rochester, New York

   
   

 

P.\WL JR.
tates District ourt

ll

 

